570 P.2d 524 (1977)
Clarence CATES, Petitioner-Appellant,
v.
Dan CRONIN, Manager of Safety and Excise, Wayne K. Patterson, Warden of the Jail, City and County of Denver, State of Colorado, Respondents-Appellees.
No. 27567.
Supreme Court of Colorado, En Banc.
September 26, 1977.
Rehearing Denied October 24, 1977.
*525 Rollie R. Rogers, Colorado State Public Defender, James F. Dumas, Jr., Chief Deputy State Public Defender, Ilene P. Buchalter, Deputy State Public Defender, Denver, for petitioner-appellant.
J. D. MacFarlane, Atty. Gen., David W. Robbins, Deputy Atty. Gen., Edward G. Donovan, Sol. Gen., J. Stephen Phillips, Chief, Criminal Appeals, Asst. Atty. Gen., for respondents-appellees.
KELLEY, Justice.
This appeal concerns the sufficiency of extradition documents submitted by the State of Kentucky to the Governor of the State of Colorado under section 16-19-104, C.R.S.1973. At a hearing upon the appellant's petition for a writ of habeas corpus, the appellant contended that the absence of a photograph or fingerprint card accompanying the extradition documents rendered those documents defective because they failed to identify him sufficiently as the individual named in the indictment. The trial court denied the habeas corpus petition and found that the documents were sufficient under section 16-19-104. We affirm.
Identity of name with the extradition documents is sufficient to establish a prima facie showing of identity; and, unless overcome by the appellant's evidence showing lack of identity, the prima facie showing is sufficient to establish identity. Hithe v. Nelson, 172 Colo. 179, 471 P.2d 596 (1970); see also Samples v. Cronin, Colo., 536 P.2d 306 (1975).
The judgment of the trial court is affirmed.